DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response, filed 10/25/2021, has been entered and made of record. Claims 1 and 3-23 are pending in the application.

Response to Arguments
1.	Applicant’s arguments with respect to amended claims 1,16, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant notes and the Examiner agrees that neither Ohara, Luschini, nor Mashimo discloses first and second stacked lens substrates, where the second substrate has a wider through-hole than the first substrate. The Examiner further acknowledges that Kim also fails to disclose this feature of claims 1,,16, and 23.
	In regard to Cheng, Applicant acknowledges that the reference fails to disclose the amended feature of claims 1,16, and 23. However, Applicant argues that Cheng discloses lenses stacked on a transparent substrate, thus failing to disclose the feature of claims 1,16, and 23 requiring that the first lens substrate include a lens disposed at an inner side of a through-hole of the first lens substrate. While the Examiner generally agrees with this statement, Ohara discloses a ‘first’ lens substrate including a lens disposed at an inner side of a through-hole of the first lens 

2.	Applicant’s contestation of the official notice statements of claims 4 and 22 has been considered but does not remove the subject matter of claims 4 and 22 from the scope of admitted prior art. Pursuant to MPEP 2144.03(c), “[i]f applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.” MPEP 2144.03(c) continues, “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111 (b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241.
	Here, Applicant has provided no substantive reasons as to why the subject matter of claims 4 and 22 is not well known. Rather, Applicant has merely included a blanket remark that it does not acquiesce to any objection, rejection, or argument not specifically addressed. The Examiner submits that this general statement regarding the Examiner’s official notice statement fails to meet the standard of adequate traversal required by the MPEP.



4.	   Applicant’s arguments with respect to amended claim 14 and the Ohara reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).
Here, claims 1,16, and 23 have been amended to recite that “the first lens substrate is stacked with a second lens substrate, and…a through-hole of the second lens substrate is wider than the through-hole of the first lens substrate in a cross-sectional view.” Of particular note, claims 1,16, and 23 also recite, in different forms, that the first substrate includes the wiring layer. The Examiner submits that the specification fails to support these two limitations together. 3-15 and 17-22 are rejected as reciting new matter due to their dependency on claim 1 and claim 16.

Suggested Amendment & Discussion of Prior Art
	To overcome the rejection under 35 U.S.C. 112(a) above, the Examiner suggests amending ‘wider’ to ‘narrower.’ However, the Examiner conducted a search on this limitation and submits that the prior art is known to include references with stacked lenses, where an upper lens has a narrower through-hole than a lower lens. See Hirata et al. (US 2011/0063739), Fig. 2.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
1/28/2021